Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/22 has been entered.
 
Acknowledgments

3.	This office action is in response to the reply filed on 6/28/22.  In the reply, the applicant amended claim 18 and added new claims 23-26.  Claims 1-26 are pending.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Reference to the cryozone having a cross-sectional area greater than 90mm2 is not found in the specification.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1-3, 12-13, 17-22, 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burger et al. (US 2009/0248001) (“Burger”) in view of Sicurelli et al. (US 6,162,202) (“Sicurelli”).
Burger discloses: a cryogenic device 10 for alleviating pain by cryogenically treating a nerve, the cryogenic device comprising: a handpiece 16 comprising a proximal end and a distal end; a needle 26 coupled to the distal end 14 of the handpiece, the needle comprising a needle lumen 38 within the needle, the needle being configured for insertion into a skin of a patient along an insertion axis at a site laterally displaced from a treatment zone proximate to the nerve (see Figs. 1A,2,3,4,5,10).
Burger does not directly disclose the needle is configured to resiliently bend after insertion away from the insertion axis, such that at least a portion of the needle is adapted to traverse a skin layer laterally toward the treatment zone proximate to the nerve.  Sicurelli, in the analogous art, teaches a flexible irrigation needle attachable with a “Luer lock” (see abstract).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to attach to Burger (attachable as in Fig. 1B), the flexible hollow irrigation needle 10 as taught by Sicurelli to negotiate within body cavities (Sicurelli C3L52-54. 
The needle of Burger is configured for insertion into the skin of the patient at a depth that is sufficient to prevent injury to the skin without requiring active heating of the skin (this limitation adds no structure and Burger is capable of performing this function).
Burger further discloses a cooling fluid supply tube 36 extending distally into the needle lumen 38; and a cooling fluid source 18 comprising a cooling fluid, wherein the cooling fluid source is coupled to the cooling fluid supply tube to direct the cooling fluid into the needle lumen.  
As combined with Burger, above, the needle of Sicurelli comprises a proximal portion and a distal portion, wherein the proximal portion is configured to be stiffer than the distal portion, such that the distal portion deflects more easily than the proximal portion.  (Fig. 3) 
the needle is capable of resiliently bending at the distal portion by an angle up to 120 degrees; with a 5-10mm bend radius.  (Fig. 3)
Claim 17: the needle (of Sicurelli C2L48) has a blunt distal tip configured to bluntly dissect the skin layer so as to reduce tissue trauma while positioning the needle within the treatment zone proximate to the nerve.  
Claim 18: Burger further discloses, the cooling fluid within the cooling fluid source is a pressurized liquid cryogen, and wherein the needle lumen is configured to cause the pressurized liquid cryogen to vaporize within the needle lumen to cool the treatment zone proximate to the nerve.  [0035]
Claim 19: Burger: the needle comprises an insulated section along a first side of the needle such that the needle is configured to cool tissue on a second side of the needle more than tissue on the first side.  [0052]
Claim 20: Burger: the needle is part of a detachable probe tip assembly (Fig. 1B) configured to be coupled to the distal end of the handpiece, wherein the probe tip assembly comprises a hub connector for housing a proximal portion of the needle and coupling the cooling fluid supply tube to the needle lumen.
Claims 21-22: Burger: needle has a length greater than 30mm [0034] and is capable of insertion into the skin at a depth greater than about 15mm below an epidermis of the skin (functional language in addition to indefinite language “about 15mm”) 
Claim 24: Burger: the probe tip assembly does not include a heating element, Fig. 2.

10.	Claims 4-6, 8-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burger in view of Sicurelli further in view of Barkhahn et al. (US 2005/0283125) (“Barkhahn”).
Burger/Sicurelli teaches the invention as substantially claimed but the specifics of the variability of the design features that make up the flexible needle are not discussed.  Barkhahn, in the analogous art also teaches a flexible injection needle [0010].  (also claim 10) The flexibility of the needle of Barkhahn is controlled by the filler material added to the composite material of the needle.  The filler material can be a metal substance.  The filler material can be distributed in the support matrix (composite material) uniformly along the length of the needle or distributed differently in some areas in order to influence the rigidity of the injection needle in targeted ways (see [0013]).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified the flexible needle of Burger/Sicurelli with the different distributions of metal filler material to modify the properties of the flexible needle as a matter of obvious design choice.
The modifications as taught by Barkhahn allow for: (claim 4) a cladding (metal filler material [0013]) is disposed along the proximal portion so as to provide stiffness to the proximal portion; (claim 5) the cladding comprises a conductive material (metal) that is more conductive than a material forming the proximal portion; (claims 6, 8) the proximal portion comprises a first metal and the distal portion comprises a second metal, wherein the first metal is tempered differently than the second metal, so to cause the proximal portion to be stiffer than the distal portion (the composite material is a shape-memory material (nitinol-metal-Sicurelli C2L45-47) and the filler material being another suitable metal)
Claim 9: also depending on the desired deign as described in the combination, above, the needle comprises a proximal portion and a distal portion, wherein the distal portion is configured to be stiffer than the proximal portion, such that the proximal portion deflects more easily than the distal portion.  
Claim 11: Sicurelli further teaches the needle comprises a plurality of discrete segments joined together end-to-end to contiguously form the needle.  C6L10-15

11.	Claim 7 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burger in view of Sicurelli further in view of VanTassel et al. (US 6,547,769) (“VanTassel”).
Burger/Sicurelli teaches the invention as substantially claimed but does not directly teach an inner diameter of the proximal portion is different from an inner diameter of the distal portion, so to cause the proximal portion to be stiffer than the distal portion.  This adjustable gradient of the diameter of the needle is taught in the analogous art by VanTassel C5L10-18, Fig. 1.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified the flexible needle of Burger/Sicurelli with the adjustable gradient diameter of the needle as taught by VanTassel as another design consideration to meet a user’s need.

12.	Claims 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burger in view of Sicurelli further in view of Cheng (US 2,922,420).
Burger/Sicurelli teaches the invention as substantially claimed but does not directly teach the combination further comprising a cannula comprising an inner pathway curved to assist in bending the needle toward the skin layer; an outside surface of the cannula comprises a flange configured to engage with a skin surface to control a depth of insertion of the cannula; a position of the flange is adjustable so as to adjust the depth of insertion of the cannula.  Cheng, in the analogous art, teaches these features.  A cannula with an inner pathway curved to assist in bending the needle toward the skin layer (Figs. 1-4,8); a positionable depth controlling flange on the cannula (Figs. 1,7).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified the device of Burger/Sicurelli with an outer cannula with depth control as taught by Cheng to control the safety of the device.

13.	Claims 23, 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burger in view of Sicurelli further in view of Elkins et al. (US 7,850,683) (“Elkins”).
Burger/Sicurelli teaches the invention as substantially claimed but not directly the needle having a length of about 90mm.  About 90mm is indefinite.  Further, Burger does disclose a length of 50mm [0034] which could be “about” 90mm.  Elkins, in the analogous art, teaches in Fig. 5B the needle extending below the dermis 98 and Fig. 8B clearly shows the needles 54 being longer than the needle probes of Figs. 8A and C.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to increase the length of the needle to 90mm and cause a cryozone having a cross-sectional area greater than 36mm2 since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).  Elkins C21L28-45

Response to Arguments
14.	Applicant's arguments have been fully considered but they are not persuasive. Applicant argues the combination of Burger and Sicurelli.  Applicant argues that the proposed modification renders Burger inoperable and unsuited for its intended purpose.  Burger calls for replacement treatment needles [0016,0018,0046] with the needle 26 being substituted via the Luer of Sicurelli and not the supply tube 36.  The supply tube of Burger remains and allows for the metering of the cooling fluid along with the valve to meter the cooling fluid.  Thus, changing the needle does not alter the therapeutic effects (complexity and precision) as applicant suggests.
The syringe tip of Burger is being modified as it is constructed to do by its design (Fig. 1B, replaceable tips).  Examiner maintains that it would have been obvious to look to Sicurelli for the feature of flexibility (resiliently bending) to the replaceable tip for ease of guidance into the proper location adjacent nerves.
Applicant’s final argument addresses functional language that does not patentably distinguish the device claim as written with “a depth that is sufficient” being indefinite and the function of without requiring active heating of the skin not being distinguished by a particular depth.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEANNA K HALL/Primary Examiner, Art Unit 3783